Title: Memorandum Books, 1794
From: Jefferson, Thomas
To: 


          1794.
          
            
              Jan.
               1. 
              
              Pd. James 8.D. pd. Carstairs for boxes in full 3.33.
            
            
              
              Recd. from the bank of US. for William Short being one quarter’s interest on his stock 390.62.
            
            
              
              Deposited it in the bank on my own account. 
            
            
              
              Pd. Billington, taylor, in full 17/6.
            
            
              
              Pd. for pamphlets 1.D.
            
            
            
              
               2. 
              
              Pd. drayman balance for bringing books from Schuylkill 3. D. (Note Petit pd. him 5.D.)
            
            
              
              Recd. from James Wilson for book shelves 91.73.
            
            
              
              Paid a Notary .5 paid for toys 1.06.
            
            
              
              Recd. from John Ross an order on bank of US. for 450.D. which he lends me. I gave him at same time a substitution to receive Mr. Short’s interest 390.62 which will be due on the 1st. of April next.
            
            
              
              Entered the sd. note for 450.D. at bank of US. to my credit.
            
            
              
              Pd. Moses Coxe rent 100.D. repairs 2.D. in full.
            
            
              
              Recd. from James Madison 45.20. See Aug. 24. & Nov. 22.
            
            
              
              3.
              
               My deposit in the bank of U.S. being nowD.952.99Drew the following orders as paiments  in favor of George Taylor for D.397.06   Anthony & son for Fenwick & Mason   205.42   Joseph Morris  48.02   Burgess & co. 35.37   D. Rittenhouse for odometer & cam. obsc. 39. 94   Kerr 18.   received cash from bank 209. 18 952.99   
            
            
              
              Recd. back from G. Taylor 25.55 of the above draught, being so much overpaid.
            
            
              
              Recd. back from D. Rittenhouse 1.D. of the above being so much overpd.
            
            
              
                 Pd. D. Rittenhouse annual subscriptn. to Phil. society    2.D.   Pd. Sharpless for trunks in full 26.   Pd. Dunwoodie tavern acct. in full 13.21   Pd. Mrs. Trist sundries for my daurs.    5.8  
            
            
              
                Pd. Mrs. Fullarton Maria’s debts, to wit Charles Tawes  8.5           Samuel Folwell 4.67   Guenin 6.   Nelly Lowry 1.33   Harmstead shoemaker  4.5   Palmer do. 1.5 26.5  73.51   
            
            
              
              Recd. from Treasury a warrant for 875.D. a quarter’s salary.
            
            
              
              Deposited it in bk. of US. in discharge of my note of Nov. 18.
            
            
              
              Gave my note to Caleb Lowndes for 116.67 for nail rod and sheet iron, payable 90. days after vessel departs.
            
            
              
              Pd. 2. ℔ Lucerne seed 5/.
            
            
              Jan.
               4. 
              
              Pd. Joseph Mussi 5. weeks board 75 D. wine 8. 12½ galls. vinegar 3.95 & 50 marble slabs 12.5 = 99.45.
            
            
              
               5. 
              
              Pd. Billy Gardner in full for washing 10.18.
            
            
              
              Settled with J. Bringhurst, and took his note for 722.33 D. due to me paiable to Adrien Petit Apr. 1. 94.
            
            
              
               Settled with Adrien Petit as follows, D. my Note of Oct. 23. 92. to him was for500. new balance due on the books from Jan. 93. is218.72 interest on the note of 92.35.D.  753.72Delivd. him J. Bringhurst’s note as above 722.33Gave him my note for the balance31.39  753.72  
            
            
              
              Paid Petit cash to pay his board to Weed for 6. weeks 25.D.
            
            
              
              Pd. James for blackg. .25. gave him 4.D.
            
            
              
              Pd. Crosby for porterage 1.5.
            
            
            
              
                Gave him cash to pay Franks the barber 3.5.  D.   Gave him order  on Mrs. Mary Kean (for 12 chairs) 51.33    on J. Bringhurst (cash he recd. for gold)  19.     70.33   
            
            
              
              Out of the above Crosby is to pay the followg. accts.
            
            
              
               Herbst & Lex. groceries21.42Spurck. balce. for great clock  12.Starr for shoes &c.18.Remsen for silver ink pot.2.Barclay for claret.7.2Patton. book binding3.Sheaff. for wine5.62      69.24 
            
            
              
              Gave Vales to Secondo 4.D.
            
            
              
              Left Philadelphia.
            
            
              
              Chester. pd. Mrs. Withy dinnr. & lodgg. 1.75 servt. .25.
            
            
              
               6. 
              
              Wilmington. pd. Oflin brkft. .58 barber .13.
            
            
              
              Gave in charity on the road 1.D. pd. a waggoner to Elkton .25.
            
            
              
                Elkton.  recd. back from Hollingsworth of the 20.D. (Nov. 21) .94.    pd. him dinnr. & lodgg. 1.51.   
            
            
              
              7.
              
                Susquehanna.  pd. Colo. Rogers dinner .88 ferrges. 1.5.    pd. him for a traveller in charity .67 gave ferrymen .2.  
            
            
              
               8. 
              
              Hartford. pd. supper & lodging 1.38 servt. .125.
            
            
              
              Webster’s. pd. brkfast. .5.
            
            
              
                Baltimore.  pd. balance of stage hire 11.17 barber .25.    Starck’s dinnr. lodgg. brkft. &c. 2.83 servt. .25. 1½ yd. oilcloth .75.  
            
            
              
              Spuryear’s. dinner 1.25.
            
            
              
               9. 
              
              Vanville. tea, lodgg. &c. 1.04.
            
            
              
               10. 
              
              Bladensbg. Ross’s. breakft. .75.
            
            
              
              Geo. town. Shuter’s. dinner &c. 1.25 barber .25 ferrge. 1. 
            
            
              
                       Virginia.
            
            
              
              11.
              
                Alexandria.  toll .2 pomatum .2.    Weiss’s. tea, lodgg. &c. 1.83. brkft. and vales .5.  
            
            
              
              Colchester. 2d. breakft. .83 ferrge. .36.
            
            
            
              
              12.
              
                Dumfries.  barber .25.    Smock’s. dinner. lodgg. &c. 1.83 servt. .28.   
            
            
              
              Stafford C. H. breakfast .67.
            
            
              
                Fredsbg.  pd. Hartman’s driver from Baltimore here my share of stage hire 30.D. ferrges. 2.D. gratuity 1.D. = 33.  (delivered him the 5.D. put into my hands by Mr. Brent as his share to Geo. town)  
            
            
              Jan.
              13.
              
                Fredsbg.  pd. barber .25 hairpowder .125 ferrge. Falmouth .125.    vales at Mansfeild .5.   Benson’s  tavern bill 10.04.    horseler .25.   
            
            
              
              14.
              
            
            
              
              Gatewood’s breakft. 1.17.
            
            
              
               15. 
              
              Gordon’s. oats & servts. .79.
            
            
              
            
            
              
               16. 
              
              Arrived at Monticello.
            
            
              
               16. 
              
              Recd. from Bob 1.75 surplus of 5.D. delivd. him by Mr. Biddle for his expences to Fredericksbg.
            
            
              
               21. 
              
              Gave Watson and order on Brydie & co.’s store £5.
            
            
              
              24.
              
                Settled with Manoah Clarkson balce. due him   £11–15–11½    £ assigned him T. Massey’s note for smith’s work5–19–10gave him an order on Quarles out of money to be  collected from Smith, Norris & Mansfeild5–16–1½11–15–11½  
            
            
              
              Note he has still to take his share of wheat at Shadwell.
            
            
              
              Pd. Tom Shackleford for lime 1/3 gave in Charity 4.D.
            
            
              
               25. 
              
              Pd. Tom Shackleford for Mrs. Bacon for 2 turkies 5/.
            
            
              
               26. 
              
              Lucinda for eggs .35.
            
            
              
               27. 
              
              Peter comes home from working for Chapman.
            
            
              
               28. 
              
              Recd. of Joseph Price for smith’s work for 1792.93 18/.
            
            
              
              Note he produces to me Mr. Lewis’s settlement of his acct. to end of 1791. balance then due 17/5 which he paid me and 7d. over Oct. 20.
            
            
            
              
               31. 
              
              Recd. of Saml. Biddle 1.75 the remains of 5.D. he had borrowed of Colo. Bell on my acct. for exp. to Stanton.
            
            
              
              Gave Patsy for small exp. 1.4.
            
            
              Feb.
               2. 
              
              Repd. Colo. Bell the 5.D. ante.
            
            
              
               3. 
              
              Recd. from Frouillé the followg. livraisons of the Encyclopedie 39. 4 tomes. 40. 2 to. 41.4. 42.3. 43.4. 44.3. 45.3. 46.5. 47.5. 48.4. 49.5. 50.4. 51.4. 52.4. and 2. tomes the livraisons of which are not legible, being 14. livraisons & 56. tomes.
            
            
              
               11. 
              
              Agreed with  Bailey to serve me as gardener for £15 a year & 500 ℔ pork, with bread for his family.
            
            
              
               12. 
              
              Recd. from Valentine Fontrees for smith’s acct. 32/1½.
            
            
              
               14. 
              
              Gave Patsy for small exp. 8/1½.
            
            
              
               17. 
              
              Bailey commences his work.
            
            
              
               21. 
              
              Credit J. Harvie in his acct. for smith’s work 98 ℔ beef @ 3½d recd. from J. Rogers his overseer.
            
            
              Mar.
               15. 
              
              Recd. of Wm. McGehee for smith’s work 36/.
            
            
              
              See Colo. Bell’s acct. from Sep. 3. 92. to Feb. 26. 94. articles of acct. respecting the following persons.
            
            
              
                   £ sd    page.  1.  Brown Benjamin 15–8–9     Roberts Mourning 2–0–0     Gaines Hierom.   10–11–1     Cleveland J.}5–19–9     Franklin B.    2. Sheriff. Albem. 5–4–0¾    3. White Jesse 8–3–10½     the butcher 5–16–2   
            
            
              
              See Brydie & co.’s acct. of 1793.—4. the following persons.
            
            
              
                    Biddle Samuel    £1–10–0   Watson David 5– 0–0 ante Jan. 21.   
            
            
              
               16. 
              
              Houshold exp. 4.
            
            
              
               18. 
              
              Pd. Biddle his expences to Staunton for the sheep 1.37.
            
            
              
               21. 
              
              Pd. Watson 1.D.
            
            
              
               22. 
              
              From the 17. to this day, 451½ bush. wheat delivd. Brydie & co. The price at Richmd. is 5/9.
            
            
              
               24. 
              
              Credit Littlebury Sullivan Mr. Randolph’s assumpsit 31/3.
            
            
              
               29. 
              
              Recd. from Clarkson for smith’s work 9/4.
            
            
              
              Gave David Watson order on Brydie & co. for 18/.
            
            
            
              
               31. 
              
              Gave do. order on Shadrech Reynolds 20/ for which Reynolds is to be credited.
            
            
              Apr.
               1. 
              
              Repd. Colo. Bell for transportation 4.D.
            
            
              
               5. 
              
              Recd. from George for corn sold at Shadwell 5.D.
            
            
              
               10. 
              
              Cake .05.
            
            
              
               16. 
              
              55 ℔ meat delivd. to Mr. Bailey.
            
            
              
               23. 
              
              Recd. of Wm. Reynolds 6/.
            
            
              
               28. 
              
              Pd. Hierom Gaines in full 7/6.
            
            
              
               29. 
              
              Recd. 40. bundles of nail rod from Caleb Lownes. 1. ton.
            
            
              
               30. 
              
              Sent Dan. L. Hylton order to receive & ship to Caleb Lownes Philadelphia the 4. following hhds. of my tobo. from Bedford
            
            
              
                 No.  70.  1566 . ℔ nett    76. 1608.    64. 1526.     4. 1516     6216 ℔ to be delivered by him to Mr. Mussi who   
            
            
              
              is to give a guinea the hundred = 290.08 D. 
            
            
              
              The money to be applied by Mr. Lownes as follows.
            
            
              
                  D.    to himself my note for the iron ante Jan. 3.     116.67     to Mr. Mussi a balance due him 33.35     to John Ross, ante Jan. 2. 59.36      to Petit. ante Jan. 5.   31.39    to Samson Crosby 80.72      290.1    
            
            
              
              The money recd. by Crosby to be applied as follows
            
            
              
                 to himself 2.91 }   Herbst & Lex 21.42 Mr. Remsen.2.Petit. ante Jan. 5.  31.39Henry Ingles23.80.72  
            
            
              
              He is also to receive 26.33 from Mrs. Kean & to pay it to Ingles, which with the 23.D. before mentioned will make 49.33 the balance I owe him.
            
            
              
              Inclosed Caleb Lownes a power of Atty. to receive Mr. Short’s interest payable July 1. 390.62 out of which he will stop the cost of his second cargo of iron.
            
            
              May
               2. 
              
              Gave Patsy for small exp. 2.75.
            
            
              
               3. 
              
              On settlement with David Wood, I owe him £19–0–2 for which gave him an order on John Nicholas as security for Ben. Calvert.
            
            
            
              
               5. 
              
              Recd. from Bob 18/9 the remains of 10.D. he recd. on my acct. from Brydie & co. in Richmd. for expences moving furniture.
            
            
              
               6. 
              
              Recd. from Wm. Meriwether 67¾ galls. whiskey in part of my share for grain sent him.
            
            
              
               8. 
              
              There is a balance of £2–10–8 due to Bernard Franklin.
            
            
              
              Charles Rhodes claims 190. ℔ tobo. @ 12/6 a ticket from the clk. of Gen. ct. in Gatewood’s case 1784. Qu.?
            
            
              
               12. 
              
              Gave Tom Shackleford 12/ to buy buckwheat in Augusta.
            
            
              
              Pd. him small debt of 1/3.
            
            
              
              Pd. subscription for Hening’s Justice 1.D.
            
            
              
               16. 
              
              Patsy small exp. 2/9 delivd. Bailey 53. ℔ bacon.
            
            
              
               17. 
              
              Recd. from Benj. Lively an order on Watson of Milton for 34/8 in full for his smith’s acct.
            
            
              
               21. 
              
              Credit Chapman by Colo. N. Lewis £13–9–4.
            
            
              
              Recd. from N. Lewis senr. 20/2½ balance on settlement of accts.
            
            
              
              Delivd. Watson of Milton 32. ℔ of 8d. & 10d. nails. See note.
            
            
              
               24. 
              
              Stacked the following empty bottles.
            
            
              See postJuly 25.
              
                 short English. 261. long do. 160. French 670  = 1091   there are besides about 500. full bottles in the house  =509 call whole stock1600  
            
            
              
              D. Watson gives an order on me in favr. of Dyer to pay a jdmt. of Wm. Hay & co. agt. him for about £9. part of which however he has pd.
            
            
              
               25. 
              
              Gave in Charity 4.D.
            
            
              
               26. 
              
              Borrowed of Brydie & co. 20.D.
            
            
              
               28. 
              
              Pd. W. D. Fitz for 6. chairs for Alexander 3.D.
            
            
            
              
              Gave D. Watson ord. on Brydie & co. for a pr. of overalls & 7. yds. linen @ 4/ or 5/ a yard. (came to 46/6 see acct.)
            
            
              
              Charge him 8½ yds. oznabrigs @ 14d.
            
            
              
               29. 
              
              Pd. exp. at Byrd ordinary 1.D. at Rutherford’s .25.
            
            
              
               30. 
              
              Ferrge. Goochld. C. H. .5 breakfast at Carter’s 6/3.
            
            
              
              Williamson’s feeding horses 3/.
            
            
              June
              2.
              
                Richmond.  pontage 3/ barber 1/3 coach hire 1/6.    Collins for garden seeds 3/ watchmaker 8/. combs, pomatum &c. for Maria 7/6.postage for Watson 1/6.  
            
            
              
              3.
              
            
            
              
              Sold to James Brown the residue of my tobacco, to wit 14. hhds. weighing 18,813 nett at 28/ cash, amountg. to £263–7–9.
            
            
              
              Pd. pontage 3/4.
            
            
              
               4. 
              
              Pd. do. 3/4.
            
            
              
               5. 
              
              Gave in charity 1/6.
            
            
              June
               5. 
              
              Gave orders on James Brown in favor of
            
            
              
               £s  d   Robert Gamble  54–3–4½in full.   Montgomery & Henry  83–5–3do. old balance Henry Heath11–13–0do. for groceriesHague & Lister12–19–6do. for storageDarmstadt12–3–0do. for 9 brls. fish174–4–1½recd. of him cash46–1–1½left in his hands43–2–6for Colo. Bell263–7–9amt. of my tobo.  
            
            
              
              Pd. entertt. at the Eagle £2–18 vales 2/9.
            
            
            
              
              Pd. pontage 3/.
            
            
              
               7. 
              
              Vales at J. B.’s 1/3.
            
            
              
               9. 
              
              Do. at Eppington 1/3.
            
            
              
              At Williamson’s corn &c. 5/6 penknife & ribbon 4/.
            
            
              
               10. 
              
              Ferriage & corn at point of fork 5/.
            
            
              
              Corn at Frog ordinary 1/10½.
            
            
              
               12. 
              
              On settlement with Humphrey Gaines a balance was due to 
            
            
              
                 him of 46/11. £   assigned him in paymt. of do. H. Kirby’s note     2–4– pd. him cash in full32–7  
            
            
              
              Gave Colo. Bell order on James Brown for £43–2–6¾.
            
            
              
               14. 
              
              Gave Patsey for small exp. 14/3.
            
            
              
               20. 
              
              Repd. John Watson 20.D.
            
            
              
               21. 
              
              Sent Kirby 2. Doll. for 2 lambs.
            
            
              
              Gave Patsey for small exp. 2.D.
            
            
              
              Pd. Revd. M. Maury his acct. £36–13–4.
            
            
              
               22. 
              
              Bailey receives 23 ℔ bacon.
            
            
              
              29.
              
                Also 10. ℔ sugar @ 11½d. D.  Inclosed to Isaac Hazelhurst a draught on Caleb Lownes to pay storage of furniture &c.36.to Mason & Fenwick at Georgetown a draught on do. to pay freight &c. of wine &c.92.8to James Currie a draught on do. to be credited on my bond to him100.228.8  
            
            
              
              Note Lownes is to pay this out of the 390.62. ante April 30.
            
            
              July
               10. 
              
              Recd. from David Nimmo in part his balance smith’s work 5.D.
            
            
              
              Recd. from John Carr order on the sheriffs of Albemarle for £29–18–. Note this balance includes what was due to me on the judgmt. v. Rice, & the partial assumpsits for the same by D. Ross & by Langham.
            
            
              
               13. 
              
              Small expences 4.D.
            
            
              
               22. 
              
              Small exp. 2.D.
            
            
              
               23. 
              
              Bailey receives 50. ℔ bacon.
            
            
              
               24. 
              
              Borrowed of Colo. Bell 6.D.
            
            
              
               25. 
              
              Gave Patsy for small exp. 2.D.
            
            
              
              Recd. 46 bottles of wine, last of my stores from Philadelphia to be added to the stock ante May 24.
            
            
            
              July
               28. 
              
              Gave Patsy for sm. expences 3.D.
            
            
              
               30. 
              
              Borrowed from J. Watson 8.D.
            
            
              Aug.
               1. 
              
              Pd. Kelly for 1. ℔ Souchong 1.25.
            
            
              
              Gave Patsy for small expences .75.
            
            
              
               3. 
              
              Pd. Huckstept for 2. geese .5.
            
            
              
               4. 
              
              Pd. do. for 12. do. 3.
            
            
              
               5. 
              
              Gave Patsy for small exp. 1.
            
            
              
              Gave Phill for ferriages to Bedford .5.
            
            
              
              Alexander receives 102. ℔ of meat makg. 212 ℔ in the whole.
            
            
              
               13. 
              
              On settlemt. with Bolling Clarke, he was £35–17–4 in my debt, which sum I now received of him in cash.
            
            
              
               14. 
              
              Pd. David Clarkson balance for mares to Fitzpartner the last year £2–11–9.
            
            
              
              Colo. Bell is to pay to  Franklin a balance due from my estate to him of 50/8 (ante May 8).
            
            
              
              Pd. Colo. Bell 19.77 D. which was intended to replace the 6.D. borrowed ante July 24. and 13.5 D. he paid for bringing up 9. barrels of herring for me.
            
            
              
              Repd. J. Watson the 8.D. borrowed ante July 30.
            
            
              
              Exp. .125.
            
            
              
               16. 
              
              Patsy hhd. xp. .5.
            
            
              
               17. 
              
              Pd. my sister Carr in full of my debt to D. Carr’s estate £8–2–6 (see settlemt. signed by her).
            
            
              
              25.
              
                Patsy  hhd. xp. 8.D.   Do. do. .44.  
            
            
              
              Sent Bishop for a lamb 1.D.
            
            
              
               26. 
              
              Hhd. xp. 4.D.
            
            
              
               30. 
              
              Pd. D. Watson 26/2.
            
            
              Sep.
               1. 
              
              Gave Menan Mills an order on the sheriffs of Albemarle for £26–9–1½ arrears of taxes in Albemarle for the years 1789. 1790. The sheriffs are to pay it out of J. Carr’s order on them July 10. so that there will remain in their hands of that order still £3–9–9½.
            
            
              
               3. 
              
              Gave T. Shackleford to pay for 15. geese & 6. ducks 27/.
            
            
              
              Patsy small exp. .52.
            
            
            
              
               6. 
              
              Sent Bishop by Phill for a lamb 1.D.
            
            
              
               18. 
              
              Pd. P. Derieux in part of an antient acct. £2–5–9.
            
            
              
               19. 
              
              Sent James Defoe by Bob for a lamb 1.D.
            
            
              
              Patsy small xp. 2/9.
            
            
              
              Recd. from Philip Gooch in part of my judgmt. against him £12–14–8.
            
            
              
               22. 
              
              Pd. P. Derieux in full (by hands of Mr. Randolph) £5–13s–4d.
            
            
              
              Entered Phaeton & paid the tax (by the hands of Mr. Randolph) 4.D. Patsy small xp. 1.D.
            
            
              
               23. 
              
              Sent Claiborne Rothwell by Bob for 7. lambs 44/.
            
            
              
               24. 
              
              Lent P. Carr 22.48 to be taken out in law. 
            
            
              Sep.
               25. 
              
              Recd. back from Mr. Randolph the 26/ ante 22d.
            
            
              
               26. 
              
              Pd. Mr. Birch for lamb 3/ & Mr. Bruce for beef 3/4 (by Bob).
            
            
              
               28. 
              
              Pd. Mr. Jouett for beef (@ 2½d) 2/9.
            
            
              
              Inclosed 26/ to T. Divers for Phaeton tax (by Zachary).
            
            
              
              Patsy for hhd. xp. 4/9.
            
            
              Oct.
               1. 
              
              On the 17th. of Sep. I inclosed to Caleb Lownes a power of Attorney to receive at the bank of the US. 390.62.D. being a quarter’s interest due to W. Short and drew on him this day the two following orders, to wit in favor of James Brown 108.58 to repay duties on wine, Sampson Crosby 21.04 to pay the following debts
            
            
              
                  B. F. Bache   13.50   J. Dunlap. 5.67 Henry Ingles  1.8721.04.  
            
            
              
              Patsy hhd. exp. 1.D.
            
            
              
               7. 
              
              Do. 4/.
            
            
            
              
              9.
              
                  £ s   Received from Smithson  TMRandolph’s bond  20–10–0    cash 5–12–7     26–2–7  
            
            
              
              in full for my acct. against Edward Carter’s estate & against Charles Carter.
            
            
              
              Debit Mr. Randolph accordingly.
            
            
              
               11. 
              
              Paid for 52 potatoe pumpkins 11/3.
            
            
              
               14. 
              
              Pd. David Watson 4.D.
            
            
              
               16. 
              
              Pd. Smith & Kelly for 6½ ℔ country cheese 6/6.
            
            
              
               19. 
              
              Patsy hhd. exp. 2/6. do. 6/.
            
            
              
               21. 
              
              Recd. from Col. J. Harvie by Chas. Jouett £9–3–1 for smith’s acct.
            
            
              
              Pd. Charles Jouett, Collector of Fredericksville parish 10.34 in full of all public dues for that parish for 1793. Also 3.38 for 2 tickets of clk. of Buckingham.
            
            
              
               22. 
              
              Pd. David Watson 2.D.
            
            
              
               23. 
              
              Pd. Mr. Bailey 27/9.
            
            
              
              Recd. from Benj. Lacy £2–8–6 in part of acct. for smith’s work.
            
            
              
              Small exp. 4.D.
            
            
              
              29.
              
                Borrowed of  S. Carr 2/6 of Jupiter 3d. pd. for 10. chickens 2/9.   Pd. S. Carr 3/Jupiter 3d.   
            
            
              
              Pd. butcher for 50. ℔ beef furnished Mr. Jouett 8/4.
            
            
              
              Recd. from Milvorne Hogg a beef wt. 230 ℔ for which his smith’s acct. is to be credited 50/.
            
            
              
               30. 
              
              Pd. T. Shackleford for 8. bushels of lime from Bran 6/ still owe him 8d.
            
            
              
              Drew on Caleb Lownes for 25.D. in favor of Henry Remsen of N. York to pay for two Gongs brought by Mr. Gouverneur from the East Indies.
            
            
              Nov.
               1. 
              
              On settlement with Samuel Biddle I owe him for
            
            
              
                  D.   14. months service @ 10.D. 140.   travellg. exp. from Elkton here  22.46   an order of Davd. Watson 5.    167.46   
            
            
            
              
              Drew on Caleb Lownes for 167.46 D. in favor of Fleming & Mclanahan who are to give Biddle the cash for the draught.
            
            
              
              Charge D. Watson the above order for 5.D.
            
            
              
              Biddle leaves my service this day.
            
            
              
               2. 
              
              Small exp. 1/6 do. 6/.
            
            
              
               7. 
              
              Delivd. Baily 2. bott. whiskey & 1. of Termo wine 2/ + 4/.
            
            
              
               11. 
              
              Sent Bruce for 73¾ ℔ beef @ 2½d 15/3.
            
            
              
              Small exp. 2/9.
            
            
              
              Tom Shackelford for ferriages to Eppington 6/.
            
            
              
               12. 
              
              Recd. from Shadrech Reynolds in discharge of his smith’s acct. Mr. Dyer’s note for 42/. This note is to be to my credit with Dyer in part of my assumpsit for D. Watson.
            
            
              
              Small exp. viz. to Morgan for chickens 3/.
            
            
              
               13. 
              
              Delivd. Robt. Baily 2. bott. whiskey & 1. of claret 2/ + 4/.
            
            
              
              Credit John Henderson’s exrs. £6–11–1 in full of his smith’s acct. they havg. answered that sum to Mr. Kerr for my taxes for St. Anne’s due this year. To this add the £3–9–9½ balce. of John Carr’s order in their hands (see Sep. 1) makes £10–0–1½ towards the dues for St. Anne’s. There are still some shillings due.
            
            
              
              Charge Dav. Watson £8–1–11. for goods recd. from Flem. & Mclanahan to my debit.
            
            
              
               15. 
              
              Charge Robert Bailey my note of this day to Flem. & Mclanahan for goods.
            
            
              
               16. 
              
              Small exp. 6/.
            
            
              
               19. 
              
              Drew on Caleb Lownes for 73.14 D. in favor of Philip Nicklin & co. for freight & duty of Sherry wines sent me by Yznardi. 
            
            
              
              Drew on James Maury of Liverpool for £37–10s sterl. in favor of Wm. B. Giles. Giles had given me a bill of excha. to import a watch for him. I remitted it to Donald & Burton. He countermanded the watch & D. & B. applied the bill to my credit. The draught on Maury is by order of James Munroe in part of his debt for Thenia & her children, valued at £173. currency. Excha. was then 40. pct. which makes it £125–11–5 sterl.
            
            
              
               18. 
              
              Petit comes into my service as overseer @ £30. a year.
            
            
              Nov.
               23. 
              
              TMRandolph to be further debited for Ben Calvart so as with the former debet to make up £38–0–3.
            
            
              
               26. 
              
              Pd. small expences 2.D.
            
            
              
               28. 
              
              Small exp. 2.D.
            
            
              
               29. 
              
              Do. 2.D.
            
            
              Dec.
               2. 
              
              Borrowed of J. Watson 20.D.
            
            
              
              On a settlement with Bowling Clarke this day
            
            
              
                 the balance due me is £22– 0–9   Johnson’s note to be repaid me  4–10–0   6. years interest on do. 1– 7–0    27–17–9   
            
            
              
              Recd. of him the said sum of £27–17–9.
            
            
              
              Pd. Isaac Millar my acct. for postage 23.D.
            
            
              
               3. 
              
              Repd. J. Watson the 20.D. ante (sent by T. Shacklefd.).
            
            
              
              Pd. Eli Alexander £5–9–9 (sent it by John).
            
            
              
              Lodged with Colo. Bell 50. Dol. to be forwarded by him to Archib. Stuart, Staunton, to buy sheep for me.
            
            
              
               9. 
              
              Credit John Lively Mr. Dyer’s assumpsit for him 49/ in full of his acct. for smith’s work, and debit this to Dyer in part of my assumpsit for David Watson to him.
            
            
              
               11. 
              
              Pd. Clarkson for the knitting a pr. stokings 6/.
            
            
              
              Pd. Kindred for fish furnished last spring 3/.
            
            
              
              Credit Philip Gooch his assumpsit to Mr. Garland to pay the judgment Watson v. David Watson, wherein I stood special bail. Qu. sum?
            
            
              
              Assumed to  Bruce for David Watson to pay Dr. Barber’s demand against him. Qu. sum?
            
            
              
              Note I am to have Watson’s cow & calf, valued at £5. but say £5–10.
            
            
              
               13. 
              
              On settlement with John Nicholas, it appears that Ben Calverd’s debt to me is completely satisfied without calling on him as security. Therefore gave him order on William Chapman for £16–2–2 which refunds the balance due for the order I gave D. Wood on Nicholas May 3.
            
            
            
              
              Recd. from Wm. Milliner £72–8–8 in part of his 2d. bond becoming due tomorrow.
            
            
              
              Gave Patsy for small exp. 4.D.
            
            
              Dec.
               14. 
              
              Sent by TMRandolph the £72–8–8 received yesterday from Milliner to James Lyle, this being one of the bonds destined towards the discharge of mine to Henderson McCaul & co.
            
            
              
               16. 
              
              Pd. for turkies 10/.
            
            
              
               20. 
              
              Pd. Watson 4.D. assumed for do. to Peter 5.D. to Tom 4.D. = 13 D.
            
            
              
              Settled with Watson except blanks to be filled for some articles. Agreed that making up lost time his year is up this day, & the new year is to begin on his return from Augusta.
            
            
              
               23. 
              
              Received from Robert Hawkins £41–16 in discharge of his bond for that sum due the 14th. inst. This is one of the bonds destined for Henderson McCaul & co.
            
            
              
              Paid Mr. Bailey on account 30/.
            
            
              
               24. 
              
              Pd. small exp. 1/6.
            
            
              
              Pd. Peter the 5.D. assumed for Watson.
            
            
              
              Executed a deed of emancipation for Bob, by the name of Robert Hemmings. He has been valued at £60. which Stras is to advance. Inclosed to TMR. an order to recieve the £60. & to pay £41–16 of it to James Lyle for Henderson McCaul & co. instead of the £41–16 pd. yesterday by Hawkins, which therefore I retain for other purposes. Also to lodge 9.D. with Colo. Harvie for J. Taylor to pay for a drill plough. 
            
            
            
              
               25. 
              
              Small exp. 2.D.
            
            
              
               26. 
              
              Do. 2.D.
            
            
              
              Sent by D. Carr to Thos. Walker £30–11–10 viz.
            
            
              
                 for 7. mares to the Jack @ 2. guineas  £19–12–0   abatement of ⅕ 3–18–5   due to Mrs. Barclay 15–13–7   due to T. Walker for a mule bought 15–    30–13–7   remains a balance still due him 1–9    30–11–10   
            
            
              
              Gave D. Carr to purchase stockings for me 24/.
            
            
              
               27. 
              
              Gave TMR’s Jamey & Billy 2. Doll. for their trip to Richmd. with their waggon for my nail rod.
            
          
        